DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2020 has been considered by the examiner.
Specification
The substitute specification filed 01/03/2020 is acknowledged and has been approved for entry by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Interpretation: The limitation “for an agricultural vehicle” is considered intended use as the limitation does not provide structure which would preclude the tire from being used on any other vehicle.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Claims 1-2, 8-14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abhishek et al. (IN 2016-11004823 A).
Examiner’s note: Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Thus Abhishek discloses:


    PNG
    media_image1.png
    291
    750
    media_image1.png
    Greyscale

A tire for an agricultural vehicle, see abstract. The tire having a tread to include two rows of lugs that are separated from one another by grooves; two consecutive lugs in one and the same row being spaced apart, in a circumferential direction, by a circumferential distance; each lug extending over a radial height in a radial direction from a bottom surface to a contact face; extending over an axial width in an axial direction from an axially inner end face to an axially outer end face; and extending over a mean thickness in the circumferential direction from a trailing face to a leading face each lug having a mean direction that passes through an axially inner end point of the trailing face and through an axially outer end point of the trailing face and forms a mean angle with the circumferential direction, wherein the leading face of each lug comprises a discontinuity that extends circumferentially in the direction of the trailing face, axially inwards from the axially outer end face and radially inwards from the contact face, and wherein the 
Regarding claim 2, with guidance provided by the figures, Abhishek further discloses the discontinuity on the leading face of each lug extends circumferentially in the direction of the trailing face over a circumferential distance at least equal to 0.05 times the mean thickness of the lug and at most equal to 0.35 times the mean thickness of the lug, see figures above.
Regarding claims 8-11, with guidance provided by the figures, Abhishek further discloses the recess formed in the bottom surface extends circumferentially from the discontinuity over a circumferential distance at least equal to 0.2 times the mean circumferential distance between two consecutive lugs and at most equal to the mean circumferential distance between two consecutive lugs; and the discontinuity on the leading face of each lug extending axially inwards from the axially outer end face over an axial distance, wherein the recess formed in the bottom surface extends axially inwards from the axially outer end face over an axial distance equal to the axial distance over which the discontinuity on the leading face of the lug extends axially; and the recess formed in the bottom surface extends radially inwards from the bottom surface over a radial distance at least equal to 0.03 times the radial height of the lug and at most equal to 0.35 times the radial height of the lug; and wherein the radial distance increases when the circumferential distance increases, see figures above.

Regarding claims 12-14, with guidance provided by the figures, Abhishek further discloses the trailing face of each lug includes a discontinuity that extends circumferentially in the direction of the leading face of the closest consecutive said lug, axially inwards from the axially outer end face and radially inwards from the contact face at most as far as the bottom surface; and the discontinuity on the trailing face of each lug extends circumferentially in the direction of the leading face of the consecutive lug over a circumferential distance at least equal to 0.05 times the mean thickness of the lug and at most equal to 0.5 times the mean thickness of the lug; and the discontinuity on the leading face of each lug extending axially inwards from the axially outer end face over an axial distance, wherein the discontinuity on the trailing face of each lug extends axially inwards from the axially outer end face over an axial distance at least equal to the axial distance over which the discontinuity on the leading face of the lug extends axially, see figures above.
Regarding claim 16, wherein the tread is made up comprised of a first and a second row of said lugs disposed in chevrons with respect to the equatorial plane of the tire, see figures above.
Claim 1 is rejected under 35 U.S.C. 102(a)(1)anticipated by (JPH01122306 – of record).
Examiner’s note: Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Thus 306 discloses:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

A tire for an agricultural vehicle, comprising: a tread comprising two rows of lugs 3 that are separated from one another by furrows, two consecutive lugs in one and the same row being spaced apart, in a circumferential direction A-A, by a circumferential distance, each lug 3 extending in a radial direction from a bottom surface 2 to a contact face over a radial height, extending in an axial direction from an axially inner end face to an axially outer end face over an axial width (see figures 1 and 2), and . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abhishek et al. (IN 2016-11004823 A), as applied to claim 12 above.
Regarding claim 15, while Abhishek substantially discloses the tire structure to include the rows of lugs, recess and discontinuity; it does not explicitly disclose the discontinuity on the trailing face of each lug extends radially inwards from the contact face to the bottom surface over a radial distance equal to the radial height of the lug. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the discontinuity in the claimed manner, since such a modification would involve only a mere change in size or shape of a component. Scaling up or down of an element which merely requires a change in size/shape is generally considered as being within the ordinary skill in the art, see MPEP 2144.04.
Claims 3-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over (JPH01122306 – of record), as applied to claim 1 above.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claims 3-7, 17-20, while 306 substantially discloses the tire structure to include the rows of lugs, recess and discontinuity and where the discontinuity includes on the leading face of each lug, a first discontinuity face 8 that extends axially outwards from the leading face to a second .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749